Citation Nr: 9915940	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by a Vocational 
Rehabilitation Counseling Psychologist of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
August 1997.  The statement of the case was sent to the 
veteran in September 1997.  The substantive appeal was 
received in February 1998.  

In March 1999, the veteran testified at a personal hearing in 
Washington, D.C., before a member of the Board.  


FINDING OF FACT

The veteran's disabilities prevent her from obtaining and 
retaining employment consistent with her abilities, 
aptitudes, and interests; she has an employment handicap.  


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for entitlement to benefits under Chapter 31, Title 38, 
United States Code.  §§ 3100, 3101(1), 3102(1)(A), (B), 5107 
(West 1991); 38 C.F.R. § 21.51 (1998); Pub. L. 102-568 
(1992).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
she has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

In a September 1986 rating decision, service connection was 
granted for postoperative cholecystectomy, rated as non-
compensable, effective from January 1986.  In an October 1989 
rating decision, the veteran was granted an increased rating 
of 10 percent for postoperative cholecystectomy, effective 
from January 1989.  In addition, she was granted service 
connection for low back syndrome, rated as 10 percent 
disabling effective from January 1986.  In a September 1995 
decision, the Board granted an increased rating of 40 percent 
for the veteran's low back disability.  In an October 1996 
rating decision, service connection was granted for major 
depression, rated as 30 percent disabling effective from 
November 1995.  The combined rating for the veteran's 
service-connected disabilities is 60 percent.  

An application for vocational rehabilitation was received In 
October 1995.  

In a February 1996 Counseling Record, the veteran indicated 
that she had a high school degree, had earned an Associate of 
Arts degree from El Paso Community College, and had taken a 
paralegal course at a graduate school.  She further indicated 
that she was interested in enrolling in graduate business 
school in order to obtain a degree in Human Resource 
Management.  It was indicated that the veteran's service-
connected back disability caused persistent pain and muscle 
spasms and prevented her from walking, sitting, or standing 
for extended periods.

In a June 1997 Narrative Report, the Vocational 
Rehabilitation Counselor reviewed the veteran's history.  It 
was noted that the veteran had served on active duty for over 
10 years and was an educational specialist dealing with Equal 
Educational Opportunity (EEO) programs.  Since separation, it 
was noted that the veteran had been employed in a civilian 
position with the Army as an EEO specialist analyzing EEO 
complaints.  However, it was noted that the veteran expressed 
that she was unsure how long she would be able to continue in 
her present position due to the stress involved in her job.  
She indicated that she had been exhausting her leave and had 
applied for a lateral transfer to a different position.  The 
Vocational Rehabilitation Counselor noted that the veteran 
was anxious and tearful when discussing her employment.  The 
Vocational Rehabilitation Counselor also reviewed the 
veteran's educational history, as noted above.  With regard 
to the restrictions imposed on her by her service-connected 
disabilities, the veteran indicated that she had difficulty 
with her ability to lift, carry, pull, kneel, crouch, stand, 
and walk.  In addition, she indicated that she was unable to 
perform other physically strenuous activities due to her 
service-connected disabilities.  It was noted that she was 
required to work in a controlled environment as extreme heat, 
cold, wet, or humid conditions could exacerbate her service-
connected disabilities.  Also, it was noted that she was 
unable to work around cluttered floors, in slippery areas, in 
high places, with moving objects, with hazardous machinery, 
or with explosives due to her mobility issues.  

In order to determine the veteran's personality 
characteristics and reward values, she was administered the 
Temperament and Values Inventory (TVI).  Her strongest 
personality characteristics were identified as being Routine 
(prefers structure), Quiet (prefers sedentary activities), 
Sociable (displays an outgoing, entertaining, and sociable 
personality), and Persuasive (a forceful personality who 
enjoys discussions and arguments).  Her scores of the Reward 
values portion revealed that her strongest motivators were 
Leadership (a willingness to assume responsibility and 
associated with careers in Business and Human Resource 
Administration and Management), Social Service (a concern for 
others and a desire to help in the fields of medicine and in 
some areas of teaching and social service), Task Specificity 
(a preference for tasks with a single solution, knowing what 
is expected and seeing a finished product), Philosophical 
Curiosity (an interest in intellectual pursuits), and Work 
Independence (a value of autonomy and preference for working 
with little supervision).  

The Career Assessment Inventory (CAI) was utilized to 
identify areas of interest,.  The CAI indicated that the 
veteran's highest area of interest was to be Social, with 
Enterprising and Conventional falling second and third, 
respectively.  Individuals with high scores in Social have a 
strong concern for others and like to assist in the solution 
of problems.  Individuals scoring high in Enterprising are 
good at talking and using words to persuade others and are 
often found in Sales and Business.  Individuals scoring high 
in Conventional prefer activities and jobs that are routine 
in nature and highly structured such as an office 
environment.

The Career Ability Placement Survey (CAPS) was administered 
to determine the veteran's aptitude skills.  Community 
College norms were used.  The veteran's profile was varied 
with a stronger score in Manual Speed and Dexterity which is 
the ability to make rapid and accurate hand movements 
(83rd%).  The veteran scored in the 2% range in the areas of 
Verbal Reasoning and Word Knowledge.  

The veteran told the Vocational Rehabilitation Counselor that 
she was interested in pursuing a Bachelor of Science degree 
in a Business related program with a possible focus on Human 
Resource Management due to her background in the service and 
civilian sectors in the area of EEO.  It was suggested that 
the veteran explore various colleges in the area in order to 
obtain information on their programs.  The Vocational 
Rehabilitation Counselor indicated that the veteran's goal 
appeared to be supported by her testing although she would 
need to elevate her English skills.  The Vocational 
Rehabilitation Counselor noted that there was concern that 
the veteran's chronic pain and depressive overlay might have 
negatively impacted her testing as the veteran appeared to 
have strong verbal skills and appeared to possess the 
motivation despite significant barriers.  The Vocational 
Rehabilitation Counselor also acknowledged that the veteran 
was experiencing chronic back pain as well as depression.  

Thereafter, medical evidence was received which essentially 
showed that the veteran's service-connected depression and 
chronic back disability were aggravated by the pressures of 
her current employment.  It was noted that she was in a car 
accident in mid-1996 which resulted in a cervical spine 
injury, headaches, and a closed head injury, with a loss of 
function in terms of her ability to sustain concentration, 
memory for complex information, and processing speed.  The 
veteran's learning efficiency for complex information was 
considered compromised relative to premorbid functioning.  It 
was noted that she was having difficulty handling job stress 
from her supervisor stemming from her difficulties in 
performing her job due to decreased cognitive functioning.  
It was recommended that she be allowed to take regular breaks 
and be allowed more time to accomplish her duties at work.  
It was also recommended that she be transferred to a 
different position since her current position required 
complex tasks that were too difficult for her in light of her 
disabilities, to include her service-connected disabilities.  

In a July 1997 determination, the Vocational Rehabilitation 
Counselor determined that the veteran did not have an 
employment handicap.  He stated that the veteran was suitably 
employed and had overcome the effects of the impairment of 
employability.  The veteran appealed this determination.  

In support of her claim, the veteran submitted a performance 
evaluation from her employment showing that her performance 
was less than successful, was at the "fair" level, and 
required improvement.  It indicated that management would 
make reasonable accommodations for her medical problems.  

Thereafter, the veteran apparently was transferred to another 
position.  According to her testimony at a March 1999 hearing 
before a member of the Board, due to her disabilities she was 
absent from her employment over 20 days in the last 12 
months.  She indicated that she had been transferred to a new 
position in which she no longer had to make policy decisions 
as was required in her former position, but this position was 
a step down in grade.  Also, she indicated that she currently 
was having difficulty keeping up with deadlines.  She 
asserted that she needed vocational rehabilitation training 
to retain her job. 

The Board notes that recent VA examinations confirm that the 
veteran has significant disabilities due to her low back and 
psychiatric disabilities and that her preoccupation with her 
pain and depression have been interfering with her ability to 
function in her employment.  In addition, as noted, she has 
nonservice-connected disabilities due to an automobile 
accident consisting of cervical disability and residuals of a 
closed head injury including headaches and impaired cognitive 
functioning.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2)(West 1991), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that [s]he be in need of rehabilitation because 
of an employment handicap.  However, section 404(a)(b) of 
Public Law 102-568 amended this statutory framework effective 
October 1, 1993, providing that eligibility for Chapter 31 
vocational rehabilitation may also be established if a 
veteran has a service-connected disability which is 
compensable at 10 percent which was incurred in or aggravated 
in service on or after September 16, 1940, and has a serious 
employment handicap.  

The veteran initially applied for vocational rehabilitation 
in October 1995, so the version amended by Public Law 102-568 
is applicable.  

However, 38 U.S.C.A. § 3101 and § 3102 were recently revised 
pursuant to Public Law 104-275.  The effective date of this 
revision is October 9, 1996.  

Under the revised version, 38 U.S.C.A. § 3102(1)(A)(i), (B) 
(West 1991 & Supp. 1999) states that basic entitlement for 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code, requires, in pertinent part, that a 
veteran have a service-connected disability that is rated 20 
percent disabling or more which was incurred or aggravated in 
service on or after September 16, 1940, and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.  Otherwise, under 38 U.S.C.A. § 
3102(2)(A), (B) (West 1991 & Supp. 1999) the veteran may 
instead have a service-connected disability which is 
compensable at 10 percent which was incurred in or aggravated 
in service on or after September 16, 1940, and is determined 
by the Secretary to be in need of rehabilitation because of a 
serious employment handicap.  

Since the law changed during the course of the veteran's 
appeal, both versions must be considered.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Therefore, whichever version is more favorable to the veteran 
must be applied.  

In this case, since the veteran's combined disability rating 
for her service-connected disabilities is 60 percent, both 
versions in her particular case are equally favorable.  
However, since the old version is more favorable to veterans 
is general, the Board will consider her claim under the old 
version.  

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940.  However, she is also 
required to have an employment handicap.  38 U.S.C.A. 
§ 3102(1)(A), (B) (West 1991); Pub. L. 102-568 (1992). 

With regard to the pertinent law, there were further 
revisions with regard to the terms "employment handicap" 
and "serious employment handicap."  In this case, only the 
term "employment handicap" is applicable.  Pursuant to the 
old version of 38 U.S.C.A. § 3101(1) (West 1991); Pub. L. 
102-568 (1992), the term "employment handicap" means an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests.  Under the revised version, 
38 U.S.C.A. § 3101(1) (West 1991 & Supp. 1999) states that 
the term "employment handicap" means an impairment, 
resulting in substantial part from a disability described in 
section 3102(1)(A) of this title (the service-connected 
disability or disabilities), of a veteran's ability to 
prepare for, obtain, or retain employment consistent with 
such veteran's abilities, aptitudes, and interests.  
The Board notes that the new version of the term "employment 
handicap" is more restrictive than the old version of that 
term.

It is provided in the newly amended version of the law that 
the changes made to 38 U.S.C.A. § 3101(1) (West 1991 & Supp. 
1999) only apply with respect to claims of eligibility or 
entitlement to services and assistance, including claims for 
extension, on or after the date of the enactment of Public 
Law 104-275, October 9, 1996, including those claims based on 
original applications, applications to reopen, revise or 
reconsider, or otherwise readjudicate on any other basis 
claims for services and assistance under Chapter 31.  In this 
case, as noted, the veteran's application for Chapter 31 
benefits was received in October 1995.  As such, the old 
version of 38 U.S.C.A. § 3101(1) is applicable.  Hence, the 
Board will apply the former definition of "employment 
handicap".  

The Board notes that in Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to an employment handicap is 
inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and an 
employment handicap, those regulatory provisions are 
"unlawful and set aside."  Davenport, at 486.  However, Pub. 
L. 104-275, Title I, §  101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  The Board 
notes that the revised version of the applicable law, as 
cited above, reflects these changes.  

The veteran filed her current claim for Chapter 31 benefits 
prior to Pub. L. 104-275, Title I, §  101, Oct. 9, 1996, 110 
Stat. 3324 reestablishing the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
Therefore, her nonservice-connected disabilities must also be 
considered.

The evidence shows that the veteran has an employment 
handicap.  As noted, under the applicable version, an 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101 (West 1991); 38 C.F.R. § 
21.51(b) (1998); Pub. L. 102-568 (1992).

Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (1998).  An employment 
handicap which entitles the veteran to assistance under the 
Chapter 31 program exists when all of the following 
conditions are met: (i) the veteran has an impairment of 
employability; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons not within their control; (ii) the 
veteran's service-connected disability materially contributes 
to the impairment of employability (as noted, in this case, 
the veteran need only show that her disabilities in sum 
materially contribute to the impairment of employability); 
(iii) the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1) (1998).  An 
employment handicap does not exist when any of the following 
conditions is present: (i) the veteran's employability is not 
impaired; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; (iii) the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 3102 
(West 1991); 38 C.F.R. § 21.51(f)(2) (1998); Pub. L. 102-568 
(1992).  

The Board notes that under the pertinent laws and 
regulations, an employment handicap due to the veteran's 
overall disability must exist to establish entitlement to 
Chapter 31 educational benefits, and the Board does not 
concur with the determination by the Vocational 
Rehabilitation Counseling Psychologist that the veteran has 
no employment handicap.  

First, the veteran has an impairment of employability.  The 
veteran's employability is restricted due to the physical and 
mental limitations placed on her by her disabilities.  Due to 
physical disabilities, the veteran can only work in 
controlled environments that present no hazard to her.  She 
can only perform in jobs that are not excessively stressful 
and which do not require complex cognitive functioning.  
Although she is currently employed as an EEO specialist, due 
to her disabilities she is no longer able to work as an EEO 
specialist, policy decision maker. which was her former 
position.  Moreover, in the less stressful, less complex job 
to which she has been assigned, she is having difficulty 
maintaining an adequate level of competence as she has 
difficulty in meeting deadliness.  The Board notes that the 
veteran's opportunities in this field are obviously limited 
due to her physical and, particularly, mental limitations.  
She could not maintain her former position and it is 
questionable whether she can retain her current position.  As 
such, it is clear that she has an impairment of 
employability.  38 C.F.R. § 21.51(c)(1); (f)(1)(i) (1998).  

Second, the veteran's disabilities materially contribute to 
the impairment of employability (as noted, both her service-
connected and nonservice-connected disabilities must be 
considered).  As was previously noted, she is simply unable 
to perform physically and mentally demanding tasks in her 
previous and current positions as EEO specialist.  
38 C.F.R. § 21.51(c)(1), (2), (3); (f)(1)(ii) (1998).  

Third, the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with her pattern of abilities, 
aptitudes and interests.  Although she is currently employed 
as an EEO counselor, which appears consistent with her 
general pattern of aptitudes and interests, her disabilities 
prevented her from being able to maintain her original 
position as an EEO specialist in a policy and decision-making 
capacity, and are also negatively impacting on her ability to 
retain her current position.  Due to her disabilities, she 
clearly cannot advance in her trained field and has been 
demoted.  In addition, the veteran's disabilities place her 
at a competitive disadvantage with similarly circumstanced 
nondisabled persons in obtaining employment because she 
cannot perform and function at their level.  A review of her 
performance evaluations shows that she is barely performing 
at a marginal level.  38 C.F.R. § 21.51(c)(4); (e) (2), (3); 
(f)(1)(iii) (1998).  

In sum, the veteran is no longer able to perform 
satisfactorily in her original position as an EEO counselor 
handling policy decision making due to her disabilities.  
Currently, she is employed as an EEO counselor handling less 
responsibility; however, she asserts she is having difficulty 
in that regard.  On review of her medical records, the Board 
finds that her disabilities, both service-connected and 
nonservice-connected, support her assertions.  It is clear 
that she experiences chronic pain and depression and is 
preoccupied with such.  In addition, her cognitive 
functioning is impaired due to the automobile accident which 
also caused neck disability and headaches.  In light of the 
foregoing, it is clear that the veteran has not overcome the 
effects of her impairment of employability through employment 
in an occupation consistent with her pattern of abilities, 
aptitudes and interests.  The lesser position she has been 
placed in does not afford her the opportunity to make any 
policy decision making and her abilities in both her previous 
and her current positions are impaired, inhibiting her 
ability to retain her employment.  38 C.F.R. § 21.51(f)(2) 
(1998).  

Accordingly, the Board concludes that an employment handicap 
has been demonstrated as contemplated under 38 U.S.C.A. §  
3102 and 38 C.F.R. §  21.51. 

By this decision the Board makes no determination on the 
feasibility of any particular vocational goal.  Rather, the 
decision is limited to the matter addressed by the Vocational 
Rehabilitation Counselor in the July 1997 determination, 
i.e., whether or not the veteran has an employment handicap.





ORDER

The appeal to establish that the veteran has an employment 
handicap is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

